Brannon, Judge,

(dissenting) :

* I am decidedly averse to the decision in this case. I go upon the letter of the deed, the contract between the parties. The *580' deed is an absolute grant of the fee. Its consideration, its vital purpose on the grantor’s part was support of himself and wife. To secure this he chose his own remedies in case of the grantee’s default to give such support. He chose two remedies, one a lien, the other a right to re-enter and hold for his life, in other words reserved a life estate on the contingency of failure to support. His only object being support he did not reserve right to re-enter absolutely and hold the fee, but only for his life, for that was all he asked. He did not desire to take back the fee, but only a life-estate. He desired, in case of default, to choose one or the other remedy. He might not want the land, but money for support, and therefore-he reserved a lien, which would hold the land liable in a court of equity for money- support. On the other hand, he might prefer to hold the use- of the land for life, and therefore he reserved a life estate. These remedies were regarded efficient, and as far as he went. He took no* note of the fee after his death. Now, the decree takes back, not a life estate, but the fee. For what purpose? To support the grantors and wife? Not at all. They are dead. The grantors only reserved-support. It cannot be rendered now, unless we can give bread to the dead. That was the grantor’s sole purpose? It cannot be accomplished. The fee goes, not for Bailey’s support, but to others. Were it not that the parties fixed their own remedies, I would not hold the opinion which I do hold. Bailey did not sue to enforce the lien or cancel the deed. This Court gives a remedy taking back the fee, whereas the grantor stipulated that he could take back only a life estate; that would be sufficient for support, as he considered. I repeat that grantor Bailey inserted a clause of forfeiture for an estate for his life only, and the court gives him a clause of forfeiture forever. He reserved a life estate only, and he could not vest in Broaddus College a fee bjr a later deed. In Lowman v. Crawford, 99 Va. 688, was a deed in consideration of support, and the court held that equity would cancel it for default, giving as its reason that there was no clause of re-entry, indicating that where there is such clause, that is the remed]', and that must govern.
As I have stated the deed passed to Bland Bailey an absolute fee. There was left in William J. Bailey nothing but the right to re-enter to execute the condition. Failure to support was & condition of forfeiture. Could a grantee of Bailey take the right *581to enforce this forfeiture? In Schulenberg y. Harriman, 21 Wall. 44, an act of Congress enacted that certain lands unsold after ten years should revert to the government if the railroad should not be then completed. The court said that such provision -was “no more than a provision that the grant should be void if a condition subsequent be not performed. In Sheppard’s Touchstone it is said: Tf the words in the close or conclusion of a condition be thus: that the land shall return to the enfeoffor, .&c., or that he shall take it again and turn it to his own profit, or that the land shall revert, or that the feoffor shall recipere the 'land, these are, either of them, good words in a condition to give a reentry — as good as the word ‘re-enter’ — and by these words the estate will be made conditional. ‘ * * * * And it is settled law that no one can take advantage of the non-performance of a condition subsequent annexed to an estate in fee, but the grantor or his heirs, or the successors of the grantor if the grant proceed from an artificial person; and if they do not see fit to assert their rights to enforce a forfeiture on that ground, the title remains unimpaired in the grantee. The authorities on this point, with hardly an exception, are all one way from the Year Books down.’ ” We find in Tildman on Real Property, sec. 207, this: “Conditions are reserved only to the grantor and his heirs. They cannot be reserved for the benefit of third persons. As a general rule, therefore, only the grantor and his heirs have a right to enter upon condition broken, and they lose their right if they should convey away the reversion in them. The right of entry is not an estate, not even a possibility of reverter; it is simply a chose in action. And although it has been held that an express condition can be devised with the reversion, and the devisee and his heirs enter for the breach, j^et such a condition cannot be aliened or assigned, and does not pass with a grant of the reversion.” Hopper v. Cummings, 45 Me. 359, holds: “At common law, none but the grantor, his heirs and legal representatives, can take advantage of a breach of condition subsequent. When a condition is annexed to a particular estate and after-wards by another deed the reversion is granted by the maker of the condition, the condition is gone.” In Nicoll v. Railroad, 12 N. Y. 121, it is held that “right of entry is not a reversion or an estate in land, and it will not pass by assignment or by a convey-*582anee of the premises held subject to the condition. Accordingly where the grantor of premises on condition subsequent, after-wards conveyed the same to a third person and there was subsequently a breach; H'eld, that the latter could not divest the title of the grantee on condition.-” In Southard v. Railroad Co., 26 N. J. L. 21 (2 Dutcher), we find it held that a contingent estate or a right for a condition broken was not devisable at common law and the condition of a deed could only be taken advantage of by a party to it or privies in right and representation, as the heirs of natural persons or the successors of artificial persons. The opinion says: “If is a rule of the common law, that none may take advantage of a condition in deed but parties and privies in right and representation, as the heirs of natural persons and the successors of politic persons; and that neither privies nor assignees in law, as lords by escheat; nor in deeds, as grantees of reversions; nor privies in estate, as he to whom the remainder is limited, shall take benefit of entry or reentry by force of a condition. Shep. Touch. 149; Co. Lit. 214, a; Lit., sec. 347; Doct. and Student 161, ch. 20; Perkins, sec. 830; 4 Kent 127; 2 Cruise Dig. ch. 2, sec. 4-9.” In Avelain v. Ward, 1 Yesey Sr. 422, it is held that “if there is a devise to a stranger, not the heir at law, upon a condition subsequent, the devisee cannot take advantage of the breach; for the benefit thereof is not devisable, but must go in privity to the heir at law of the grantor, who must enter for the breach, not the devisee.” 2 Washnurn on Real Property, sec. 954 says: “But of conditions in deed no one but he who creates the estate or his heirs, as for instance the heirs of the devisor, or in case of a devise of the contingent right, such devisee or his heirs, can take advantage by entering and defeating the estate. It is a right which cannot be aliened or assigned, or pased by a grant of the reversion at common law.” As to the right of the devisee to enforce a condition the bulk of the common law is against it and Tildeinan R. Prop., in note to sec. 207, p. 279, says that that rule is local M Massachusetts. Why not? A grantee in a deed cannot enforce the condition, and a devisee takes not by descent but by purchase, is a purchaser just as a grantee unless he is heir and then he takes, not by devise, but by descent. Therefore, the Broaddus College trustees could not enforce that condition, nor could Bailey’s executors; for the will gave the executors a naked power, *583not coupled with, title or interest, as the will only gave them power to sell, invested them with no estate. Having no right to enforce this condition, strangers to it, the trustees and executors cannot rescind in equity. Bailey did not grant the trustees right to site for rescission, nor did his will grant it to his executors.
Some days after writing the above I concluded to make further examination, and I have made it, with the result that I am more decided in my dissent than I jvas then. And I will supplement the above with some other authorities. I would recall to mind that William J. Bailey’s deed to Bland Bailey passed from William J. Bailey a fee, every vestige or morsel of title, and vested the same in Bland Bailey forever, unless William J. Bailey had revested himself with title, and that could be done only by re-entry, or the enforcement of the lien and purchase of the land by William J. Bailey. Ho suit to enforce the lien was’ brought. Ho re-entry was made. Therefore, William J. Bailey had no estate in him when he made the deed to the trustees of Broaddus College or when he made his will. The books teem with the doctrine that where title has passed with condition subsequent defeating the estate for its breach by re-entry, there must be reentry to revest the estate in the grantor. In 1854 the case of Nicoll v. Railroad, 12 N. Y. 121, was fully considered, and it was held that “A mere failure to perform such a condition does not devest the title. There must be an entry, or what is equivalent thereto by the statute, by the grantor or his heirs, for a breach of the condition to forfeit the estate. This right of entry is not a reversion or an estate in land, and it will not pass by assignment or by a conveyance of the premises held subject to the conditions.” In 1896 the Hew York court had this subject again under full consideration in Upington v. Corrigan, 151 N. Y. 143, and it reiterated this doctrine. It was there said that no action could be maintained by the assignee to recover the land whether the breach was before or after the assignment, and no one but the grantor or his heirs could take advantage of the forfeiture. That re-entry is required to.revest title I add the following authorities: Bowen v. Bowen, 18 Conn. 535; Board v. Trustees, 63 Ill. 204; Tallman v. Snow, 35 Me. 342. Hubbard v. Hubbard, 97 Mass. 188 (93 Am. Dec. 75); Morris v. Hoyt, 11 Mich, 9; Adams v. Lindell, 72 Mo. 198; Rollins v. Riley, 44 N. *584H. 9; Vail v. Bcdlroad Co., 106 IST. T. 283 (60 Amer. R. 449); Phelps v. Chesson, 34 N. C. (12 Iredell) 194; Kibler v. Luther, 18 S. C. 606. Ohio Iron Co. v. Auburn Iron Co., 64 Minn. 404, holds that, “The right of re-entry cannot exist as an independent condition, but only as an incident to an estate or interest for the protection of which it is reserved. The right of re-entry is. not an estate or interest in land, nor does it imply the reservation of a reversion, and when enforced the grantor is in through the breach of the condition, and not by reverter.” The Supreme Court of the United States in Ruch v. Rook Island, 97 U. S. 693, citing a host of authorities, held that breach of a condition subsequent, not followed by limitation over to a third person, does not ipso facto work forfeiture. It only vests in the grantor or his heirs a right of action which cannot be transferred to a stranger, which they cannot without actual entrjr enforce by suit for the land. We find in 5 Ballard on Real Property, note to section 270, that right of re-entry for breach of condition subsequent, “is a mere right in action, not an interest in land; that it is not assignable nor grantable ;• that it descends to the grant- or’s heirs, but does not pass by a conveyance.”
It may be suggested that these principles of common law everywhere held have been changed by section 5, chapter 71, Code, providing that, “Any interest in or claim to real estate may be disposed of by deed or will.” That statute cannot apply, because it requires some estate or actual'interest for the foundation of a claim to come under that statute. It was suggested to the Hew York court in Nicoll v. Railroad, 12 N. Y. 121, and Upington v. Corrigan, 151 Id. 143, that its statutes of wills read “every estate and interest in real property descendible to heirs may be devised,” and another statute said that “expectant estates are descendible, devisable and alienable in the same manner asestates in possession”; but the court said that these statutes did not change the common law rule in this matter. The court said that the words “expectant estates” “include every present right and interest, either vested or contingent, which may by possibility vest at a future day,, yet they do not include the mere possibility of a reverter, which the grantor has after he has conveyed in fee on condition subsequent. líe has no present right or interest whatever, and no more control over it than a son has in the estate of his father. who is living.” The court denied in *585"those two cases that these Hew York statutes, though very broad, applied to such a case as this. If this statute could be held to change this organic principle of estates, held through the centuries, why did not that most reliable and eminent Virginia author, Professor Minor, realize it when he laid down in 2 Minor’s Institutes 229, the following statement of the law: “The mere occurrence of the event which constitutes the condition does not at common law, of itself, defeat the estate, supposing it to be a freehold, because as a freehold can at common law only be created by the notoriety of livery of seisin, there is needed a corresponding notoriety in order to determine it. This corresponding notoriety is the re-entry of the grantor, or his heirs, supposing the grant to be a private one.” Our statute, section 1, chapter 93, giving the grantee of any land let to lease or the reversion the same right against the lessee by action for entry upon any covenant or promise of the lease has no application. That is between landlord and tenant. There is no lease here. There is no reversion. Nor does section 16 have anything to do with this case. It recognizes as common law the rule above stated requiring actual re-entry, and changes that by dispensing with reentry, but only by an action of ejectment. It gives no chancery jurisdiction.
But do the principles laid down show that a suit in equity for cancellation of the deed from Bailey to Bailey cannot be maintained? They do, because they show that William ¿T. Bailey had no estate or present interest in the land. It had all gone out of him, and he could not therefore pass any interest or estate to the trustees of Broaddus College or to his executors. Section 16, chapter 93, will not help them to maintain ejectment, because to do so they must have “the right of re-entry,” and we have seen that that is not conveyable or assignable, and the trustees and executors did not have a right of re-entry so as to maintain ejectment under section 16. This section does not give, create right or title; it only gives ejectment to one who already has right on which to enter. It would give Bailey action, without entry; but not his grantees. William J. Bailey did not confer upon them by word or otherwise right to sue for cancellation. How, I ask how can a suit for cancellation, or any other legal proceeding, rest upon nothing, no title, no right? IIow can *586the plaintiffs maintain any suit -whatever having no right recognized in law ? How can a suit stand upon a nonenity ?
In Bangor v. Warren, 34 Me. 324, it is held that under a statute giving execution on “all rights of entry into land/-’ a right of re-entry for breach of condition could not be subjected, did not come under the statute, because none could enforce but the grantor or his heirs, citing 4 Kent and other authorities. Tiffany’s Real Prop., section 75, says that “not only will an attempted assignment be void, but it will have the effect of destroying the grantor’s right to enforce the condition, which is in effect non-existent.” This is supported by Rice v. Boston & W. Railroad Gorp., 112 Allen (Mass.) 141, and Hopper v. Cummings, 45 Me. 359, which says that on conveyance the condition is gone.
I have above discussed the ease on the theory that the grantor Bailey made no entry under the forfeiture clause; but that theory does not likely apply. He made what in law is re-entry. He was on the land when grantee Bailey left it. The latter yielded the possession to grantor Bailey. The grantor Bailey remained in possession, and assumed authority over the land, leased it, had it cropped. Even if grantee Bailey had not consented, grantor Bailey- being in sole possession when grantee Bailey quit possession, this in law was the equivalent of formal re-entry. Being in- possession already, he could not enter upon himself. We .cited authority in Guffey v. Hukill, 34 W. Va. 56 for the proposition that “Ho man can enter upon himself.” 2 Washburn on Real Prop., 957 says: “If the grantor is himself in possession when the breach happens, the estate revests in him at once without any formal act on his part, and he will be presumed, after the breach, to hold for the purpose of enforcing the forfeiture, unless he waive the breach.” Therefore, we must treat William J. Bailey as having himself re-entered for breach of condition, and thus reinvested himself with an estate. But what estate 'was he invested with by such entry? With a life estate by the letter of the deed; not with a fee. Having exercised this right of re-entry he used the remedy given by the deed; he did this himself, and he could not have that remedy and also rescission in equity. Having himself used this remedy, that was the extent of his remedy under the letter of the deed, and he could not convey any other remedy, by rescission or otherwise, to Broaddus *587College or others. The only estate he had by such entry was a life estate, and he could confer no greater. “The right to re-enter means the recovery of possession in one way only.-” Michael v. Fishel, 169 N. Y. 381. There it is said that when parties have used the word “re-enter” it is presumed they used it in the common law sense. Note 7, 24 A. & E. E. L. 216. It was held in that case that the statute remedy by summary proceedings could not be resorted to. I here repeat that under the cases of Lowman v. Crawford, 99 Va. 688 and Hukill v. Guffey, 34 W. Va. 49, where a deed has a clause of re-entry, that is the remedy, and there is not the super-added remedy of rescission, especially where the re-entry is by deed only for a life-estate. The decision gives a fee, whereas re-entry by the letter of the deed gives only a life estate.
Thus whether we say that Bailey did not re-enter, or did reenter, we reach the same conclusion, that is, that the plaintiffs have no right to maintain their suit.